Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 29 June 1792
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia. June 29. 1792.

Your favor of the 18th. came to hand yesterday, and I observe mine of the 8th. was received at Monticello on the 18th. On recurring to the dates and reciept of those from Monticello, I find they have come to hand very regularly on the 10th. day.—I find that the President will leave this about the middle of July. Consequently I shall set out earlier than I had expected, as I foresee nothing which can detain me many days after his departure. My stores for Monticello go off in the Schooner Relief which sails from hence to-day, for Richmond directly. They make their voyages from 6. to 10. days. Consequently she will be in Richmond by the time you recieve this. I address them to the care of Mr. James Brown as usual. Will you be so good as to desire Mr. Claxton to seek out for the first waggons going to Richmond, and to get them taken in as a backload. The waggons of the neighborhood would be most to be trusted, because the waggoner will be in the way of being called on if he acts amiss. I think there will be two waggon loads. I desire Mr. Brown to drop you a line in the moment of their coming to hand, so that the waggons may be under no incertainty, it being possible that contrary winds may make the passage of the vessel longer than expected.—My love to Martha and believe me to be Dear Sir your’s very affectionately

Th: Jefferson

